v

Case 8:18-cV-03112-SCB-AAS Document 1 Filed 12/28/18 Page 1 of 6 Page|D 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
DANA DE BERNARDI, )
)
Plaintiff, _ <_
§ %.\§3-;\/~%%\\25\-2”\*\9\>
v. )
g )
CHASE BANK USA, N.A., )
)
Defendant. )

COMPLAINT AND DEMAND FOR JURY TRIAL

NOW COMES the Plaintiff, DANA DE BERNARDI, by and through her attorneys,
SMITHMARCO, P.C., and for her complaint against the Defendant, CHASE BANK USA, N.A.,
Plaintiff states as follows:

I. PRELIMINARY STATEMENT

1. This is an action for actual and statutory damages for violations of the Fair Credit

Reporting Act (hereinafter “FCRA”), 15 U.S.C. §1681, §t_. M
II. ,!URISDICTION & VENUE

2. Jurisdiction arises under the Fair Credit Reporting Act l5 U.S.C. §1681, e_t. M,,
and pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1337.

3. Venue is proper in this district pursuant to 28 U.S.C. §l39l(b).

III. PARTIES

4. DANA DE BERNARDI, (hereinafter, “Plaintiff”) is an individual Who Was at all
relevant times residing in the City of Wesley Chapel, County of Pasco, State of Florida.

5. At all relevant times, Plaintiff was a “consumer” as that term is defined by 15

U.S.C. §1681a(c).

§ brgg,oo

TPP\

Page 1 of 6

Case 8:18-cV-03112-SCB-AAS Document 1 Filed 12/28/18 Page 2 of 6 Page|D 2

6. CHASE BANK USA, N.A., (hereinafter, “Defendant”) is a national banking
association conducting business within the State of Florida. Defendant’s principal place of
business is located in the State of Delaware.

7. At all relevant times Defendant was a “person” as that term is defined by 15
U.S.C. §1681a(b).

IV. ALLEGATIONS

8. Credit reports, as alleged in this pleading, are “consumer reports” as that term is
defined by 15 U.S.C. §1681a(d).

9. At no time on or prior to July 15, 2018 did Plaintiff have a personal credit account
with Defendant.

lO. At no time on or prior to July 15, 2018 did Plaintiff owe a debt to Defendant.

ll. At no time on or prior to July 15, 2018 did Plaintiff have a personal business
relationship with Defendant.

12. Given the facts delineated above, prior to July 15, 2018, Defendant had no
information in its possession to suggest that Plaintiff owed a debt to Defendant.

13. Given the facts delineated above, prior to July 15, 2018, had no information in its
possession to suggest that Plaintiff was responsible to pay a debt to Defendant.

14. Despite being cognizant of the facts as delineated above, Defendant has
repeatedly accessed Plaintiff’s individual and personal credit file from multiple “consumer
reporting agencies”, as that term is defined by 15 U.S.C. §1681a(f).

15. Specifically, Defendant accessed Plaintiff’s individual and personal credit file
from Experian Information Solutions, Inc. (“Experian”), several times, including without

limitation on the following dates:

Page 2 of 6

Case 8:18-cV-03112-SCB-AAS Document 1 Filed 12/28/18 Page 3 of 6 Page|D 3

a. April 13, 2017; May 27, 2017; June 16, 2017; July ll, 2017; July 31, 2017;
September 9, 2017; December 28, 2017; December 31, 2017; January 13, 2018;
March 2, 2018; March 27, 2018; May 22, 2018; and July 15, 2018.

16. Defendant has accessed Plaintiff’s individual and personal credit file from
Equifax lnformation Services LLC (“Equifax”) several times, including without limitation on the
following dates:

a. April 13, 2017; May 27, 2017; June 16, 2017; July 11, 2017; September 9, 2017;

December 28, 2017; January 13, 2018; March 2, 2018; March 27, 2018; May 22,
2018; and July 15, 2018,

17. At no time on or prior to July 15, 2018 did Plaintiff consent to Defendant
accessing her individual and personal credit report.

18. Despite being cognizant of the facts as delineated above, Defendant has
repeatedly accessed Plaintiff’s individual and personal credit report without a legitimate business
reason to do so.

19. Despite being cognizant of the facts as delineated above, Defendant has
repeatedly accessed Plaintiff’s individual and personal credit report impermissibly

20. Despite being cognizant of the facts as delineated above, Defendant has
repeatedly accessed Plaintiff’s individual and personal credit report without first informing
Plaintiff of its intent to do so.

21. On each of the dates referenced in paragraphs 15 and 16, at the time Defendant
accessed Plaintist individual and personal credit report, Defendant reviewed Plaintiff’s private

information

Page 3 of 6

Case 8:18-cV-03112-SCB-AAS Document 1 Filed 12/28/18 Page 4 of 6 Page|D 4

22. On each of the dates referenced in paragraphs 15 and 16, at the time Defendant
accessed Plaintiff’s individual and personal credit report, Defendant impermissibly obtained
information relative to Plaintiff’s personal and individual credit accounts.

23. On each of the dates referenced in paragraphs 15 and 16, at the time Defendant
accessed Plaintiff’s individual and personal credit report, Defendant impermissibly obtained
information relative to Plaintiff’ s payment history on her individual credit accounts.

24. On each of the dates referenced in paragraphs 15 and 16, at the time Defendant
accessed Plaintiff’s individual and personal credit report, Defendant impermissibly obtained
information relative to Plaintiff’s credit history and credit worthiness.

25. On each of the dates referenced in paragraphs 15 and 16, at the time Defendant
accessed Plaintiff’s individual and personal credit report, Plaintiff’s private financial information
Was published to Defendant.

26. On each of the dates referenced in paragraphs 15 and 16, at the time Defendant
accessed Plaintiff’s individual and personal credit report, unknown employees, representative
and/or agents of Defendant viewed Plaintiff’s private financial information,

27. On each of the dates referenced in paragraphs 15 and 16, at the time Defendant
accessed Plaintiff’s individual and personal credit report, Defendant impermissibly obtained
personal information about Plaintiff, such as his current and past addresses; date of birth;
employment history; and, telephone numbers.

28. On each of the dates referenced in paragraphs 15 and 16, at the time Defendant
accessed Plaintiff’s individual and personal credit report, Plaintiff’s personal information, as

delineated above, Was published to Defendant.

Page 4 of 6

Case 8:18-cV-03112-SCB-AAS Document 1 Filed 12/28/18 Page 5 of 6 Page|D 5

29. Defendant’s access of Plaintiff’s credit report will continue to be displayed on
Plaintiff’s credit report for two (2) years subsequent to July 15, 2018,

30. Defendant’s conduct, as delineated above, is a violation of 15 U.S.C. §1681b(f).

31. As a result of Defendant’s conduct, as delineated above, Plaintiff has suffered
actual damages in the form of financial and dignitary harm arising from the Defendant’s review
of her personal information and her credit information and an injury to her credit rating and
reputation. Furthermore, Plaintiff will continue to suffer the same harm for an indefinite time in
the future, all to Plaintiff’s great detriment and loss.

V. ,!URY DEMAND
32. Plaintiff hereby demands a trial by jury on all issues so triable.
VI. PRAYER FOR RELIEF

WHEREFORE, Plaintiff, DANA DE BERNARDI, by and through her attorneys,
respectfully prays for Judgment to be entered in favor of Plaintiff and against Defendant as
follows:

a. All actual compensatory damages suffered;

b. Statutory damages of $1,000.00 for Defendant’s violation of the FCRA.

c. Punitive damages;
d. Plaintiff’s attomeys’ fees and costs; and,
e. Any other relief deemed appropriate by this Honorable Court.

Respectfully submitted,
DANA DE BERNARDI

David M. l\/farcq,,.---'""'""'"

Attorney for Plaintiff

Dated: December% 2018

Page 5 of 6

Case 8:18-cV-03112-SCB-AAS Document 1 Filed 12/28/18 Page 6 of 6 Page|D 6

David M. Marco

lL Bar No. 6273315/FL Bar No. 125266
SMITHMARCO, P.C.

55 W. Monroe Street, Suite 1200
Chicago, lL 60603

Telephone: (312) 546-6539

Facsirnile: (888) 418-1277

E-Mail: dmarco@smithmarco.com

Page 6 of 6

